Exhibit 10-C

SUMMARY COMPENSATION SHEET

 

The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers and directors.

 

1. 2017 Base Salary

 

The Committee approved increases to the base salaries of each of the named
executive officers set forth below. The following base salaries are effective
for the Company’s named executive officers for fiscal 2017:

 

        
Name  
Title   Base
Salary                             Clifton E. Sifford   President and Chief
Executive Officer   $ 675,000                 W. Kerry Jackson   Senior
Executive Vice
President, Chief Operating and
Financial Officer and Treasurer   $ 550,000                 Timothy T. Baker  
Executive Vice President -
Store Operations   $ 530,000                 Carl N. Scibetta   Executive Vice
President –
Chief Merchandising Officer   $ 500,000  

 

2. Director's Compensation

 

Effective January 1, 2017, the Company pays the following to its non-employee
Directors:

 

Annual Cash Retainer   $60,000 Annual Committee Chair Cash Retainer    
•   Audit Committee   $15,000 •   Compensation Committee   $10,000
•   Nominating and Governance Committee   $7,500 Annual Committee Member Cash
Retainer (including Chairs)     •   Audit Committee   $10,000 •   Compensation
Committee   $7,500 •   Nominating and Governance Committee   $5,000 Annual Lead
Director Cash Retainer   $15,000

 

Non-employee Directors will annually receive a stock award valued at $60,000 as
of the date of grant under the Company’s equity incentive plan. The restrictions
on the stock award lapse on January 2nd of the year following the year in which
the grant was made.

 

The Company also reimburses all Directors for all reasonable out-of-pocket
expenses incurred in connection with meetings of the Board.

 

 

 

